COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS
                                                  §

   In Re: El Paso County Public Defender,                §                 No. 08-19-00296-CR

                           Relator.                      §          AN ORIGINAL PROCEEDING

                                                         §                   IN MANDAMUS

                                                         §

                                                    §
                                                  ORDER

        The State of Texas (real party in interest) has filed a motion to modify our previous stay order
issued in this case.

        The State asks us to lift the stay for the limited purpose of allowing the State to file a motion to
vacate that portion of the trial court’s protective order prohibiting the relator "from issuing and serving
subpoenas or subpoenas duces tecum in this case for pre-trial hearings or otherwise without first filing an
application for subpoena with the Court, with notice to the State, showing how the testimony and evidence
would be material and favorable to the Defendant, and obtaining an order authorizing the issuance of the
subpoena." The State’s motion is granted.

        We therefore partially lift the stay for 20 days from the date of this Order, for the limited purpose
of allowing the State to file--and the trial court to rule on--the motion to vacate the said language in the
protective order. The trial court clerk is further ordered to forward the decision of the trial court, if any, to
this Court within 7 days of the decision.

All other conditions of the stay remain in effect absent further order from this Court.


        IT IS SO ORDERED this 31st day of December, 2020.


                                           PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.